DISSENTING OPINION OP
QUARLES, X
In my opinion the only question in this case is a correct interpretation or construction of section 2032, R.L., which is quoted at length in the majority opinion. In the original enactment of this statute, as well as in the revision (Sec. 2035, R.L.), there is an exception excluding from the operation of the act the manufacture and sale of poi or paiai. As all statutes must be construed for the purpose
*6of ascertaining the intent of the legislature in enacting them, we must look to general rules of construction and must endeavor, in the case at bar, to ascertain the intent of the legislature. It is contended, on the one hand, that the rule ejusdem generis excludes from the operation of the statute in question all food stuffs not of a kind like “confections, cakes, bread stuffs,” and that as raw sugar is not “confections,” “cakes” or “bread stuffs,” it does not come within the term “other food products” within the meaning of the statute. The rule ejusdem generis is generally regarded as an intrinsic aid to the construction of a statute and • to apply, unless there is something in the statute which shows that it was not intended to apply, to the particular statute. It is evident to any reasonable mind that poi is not a confection or cake. Whether or not it is a “bread stuff,” as used in the statute under consideration, it is not necessary to decide, but inasmuch as it is used with meats and other foods, in the same manner that bread is, there may be some question as to whether or not it is “bread stuff” within the contemplation of the statute. At any rate all will admit that it is a “food product.” If the legislature intended to confine the operation of the statute to the manufacture and preparation of confections, cakes and bread they would hardly have used the words “other food products.” It is evident that the legislature was of the opinion that poi would come within the terms of the statute, in that it is a food product,, and desired to exempt it from the operation of the statute without exempting other food products from the operation of the statute. That the extraction of sugar from the juice of cane is the manufacture of a food product no one will dispute. In arriving at the intent of the legislature we are to consider the entire act — all of its provisions, including exceptions and provisos — then determine as to the enacting clause or main part of the statute itself, and also, as to *7the exception or proviso, just what the legislature intended in each instance.
On behalf of the defendant appellee certain authorities are relied upon, which, in my opinion, do not sustain its contention. For instance, in the case of Commonwealth v. Dejardin, 126 Mass. 46, the defendant was charged “with printing and publishing * * * pictures, figures and descriptions of naked girls.” The proof showed that he took photographs of two young girls stripped only to the waist. The court held that the proof did not establish the charge made in the indictment and that the maxim noscitur a sociis applied to that case. In other words, the court there held that a word is best understood by the meaning of associated words. In Joplin v. Leckie, 78 Mo. App. 8, the charter of the city authorized it to levy an occupation tax upon manufacturing corporations, and the court held that this did not authorize the levy of the tax upon private parties engaged in manufacturing. In Rohlf v. Kasemeier (Ia.), 23 L. R. A. N. S. 1284, the case is summed up in the syllabus as follows: “Personal services of a physician are not a commodity within the meaning of a statute relating to pools and trusts, and making guilty of a conspiracy persons who combine to regulate or fix the price of any article of merchandise or commodity or to fix or limit the amount or quantity of any article, commodity or merchandise to be manufactured, mined, produced or sold in the state.” The court simply held that professional services were not an article of merchandise or a commodity, —a very wise conclusion.
“An express exception, exemption or saving excludes others. Where a general rule has been established by statute with exceptions, the court will not curtail the former nor add to the latter by implication. Exceptions strengthen the force of a general law and enumeration weakens it as to things not expressed.” 2 Lewis’ Sutherland, Stat. Con., *8See. 494. “The legislature has prescribed a general rule, with special disabilities or privileges, and these cannot be enlarged or extended to objects not embraced in the exception by mere implication or from parity of reason.” Tyson v. Britton, 6 Tex. 224. “Where the enacting clause is general in its language and objects, and a proviso is afterwards introduced, that proviso is construed strictly, and takes no case out of the enacting clause which does not fall fairly within its terms.” United States v. Dickson, 15 Pet. 165. When a general rule has been established by statute, with exceptions, the courts will not curtail the rule .nor add to the exceptions by implication. Roberts v. Yarboro, 41 Tex. 452; Wallace v. Stevens, 74 Tex. 559. An exception to a general provision is to be strictly construed, and as taking no case out of the enacting clause which does not fairly fall within the terms of the exception. United States v. Ewing, 140 U. S. 142, 148; Schlemmer v. Buffalo, etc., R. Co., 205 U. S. 1. The provisions contained in an exception or proviso are to be construed by the same 'rules as the provisions of the enacting clause. United States v. Whitridge, 197 U.S. 135. A proviso or exception is properly referred to to aid the construction of the enacting clause, and this may be done although the proviso has been repealed. Alexander v. Alexandria, 5 Cranch 1, 8; Brewer v. Blougher, 14 Pet. 178; Thaw v. Ritchie, 136 U. S. 519, 542; Arnold v. United States, 147 U. S. 494, 499; Austin v. United States, 155 U. S. 417, 431. The exception of a particular thing from general words marks their extent and proves that, in the opinion of the legislature, the thing excepted would be within the general clause had the exception not been made. Arnold v. United States, 147 U. S. 494, 499; Brown v. Maryland, 12 Wheat. 419, 438; Pott v. Arthur, 104 U. S. 735. In Gibbons v. Ogden, 9 Wheat 1, the court, at page 191, said: “It is a rule of construction, acknowledged by all, that the exceptions from a power mark its *9extent, for it would be 'absurd, as well as useless, to except from a granted power that which was not granted — that which the words of the grant could not comprehend. If, then, there are in the constitution plain exceptions from the power over navigation, plain inhibitions to the exercise of that power in a particular, way, it is a proof that those who made these exceptions, and prescribed these-inhibitions, understood the power to which they applied as being granted.”
If the legislature understood that the manufacture and preparation of poi for sale was the manufacture and preparation of a food product, it is very clear that they also understood the manufacture of raw sugar to be the manufacture of a food product. Having expressly excepted poi from the. operation of the statute and remained silent as to the manufacture of sugar, we should not conclude that they intended to exclude sugar also. This would be interpolating into the statute an exception not provided for by the legislature itself, and, to my mind, contrary to the manifest intent of the legislature.
The rule of intrinsic aids to statutory construction, invoked in this case, ejusdem generis, and the exclusion of things not named, are mere aids to construction, and must be considered, in the light of rules of construction affecting them, as shown by the authorities cited herein, which, of course, are only a few bearing upon the principle involved, and which, in my opinion, establish that raw sugar is a food product within the meaning of the statute under consideration, and the manufacture of the same subject to a license fee of $10. In my opinion it is not proper to construe the statute by the extrinsic fact that the great bulk of the sugar manufactured is shipped out of the Territory, and that only a small per cent — 25 tons — is sold and consumed in the vicinity of the defendant’s sugar mill. When we come to think of it, 25 tons of sugar consumed in one *10vicinity, comprises a considerable quantity of food products, and if the same ratio existed throughout the Territory it would show a very large consumption of raw sugar by the inhabitants of the Territory, to guard whose health it is more than probable that the statutes under consideration were enacted. The purpose and object of the statute under consideration is to benefit the health of the citizen by providing for an inspection of premises where food products are manufactured, prepared or sold. Hence it is not to be considered as a revenue measure. The same session of the legislature that enacted this statute enacted another one (Act 101, S. L. 1911) providing for the inspection and regulation of places where poi or paiai is manufactured, prepared or sold, but without requiring a license fee of those engaged in the business of manufacturing, prepar- ' ing or selling poi or paiai. To my mind it is not reasonable to suppose that the legislature intended that the places where other food products, including poi or paiai, are manufactured, prepared or sold should be under regulations insuring good sanitation, without providing for the inspection of sugar mills to the end that sugar mills should also be kept in a good sanitary condition. The exception of poi or paiai from the operation of the statute in question, and which virtually exempts it from the license fee of $10, I think clearly shows that the legislature did not intend to confine the operation of the statute to places where confections are manufactured, compounded, or prepared, and to bakeries. I do not think that the legislature intended that the statute should apply only to candy shops and bakeries.